             Case
2 AO 121 (6/90)       3:19-cv-01816-M Document 23 Filed 02/11/20                                       Page 1 of 3 PageID 112
TO:

                  Register of Copyrights                                                            REPORT ON THE
                  Copyright Office                                                          FILING OR DETERMINATION OF AN
                  Library of Congress                                                              ACTION OR APPEAL
                  Washington, D.C. 20559                                                        REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                     COURT NAME AND LOCATION
        G
        ✔ ACTION           G APPEAL                                   U.S. District Court for the Northern District of Texas
DOCKET NO.                      DATE FILED
                                                                      Dallas Division
3:19-cv-01816-B                 7/30/2019
PLAINTIFF                                                                         DEFENDANT

Mailbu Media LLC                                                                  John Doe
                                                                                  infringer using IP address 47.187.2.177


       COPYRIGHT
                                                            TITLE OF WORK                                               AUTHOR O WORK
    REGISTRATION NO.

1                               please see attached page

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                   INCLUDED BY
                                         G Amendment                 G Answer               G Cross Bill            G Other Pleading
       COPYRIGHT
                                                            TITLE OF WORK                                               AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                     .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                WRITTEN OPINION ATTACHED                                      DATE RENDERED

            G
            ✔ Order        G Judgment                                     G Yes         G
                                                                                        ✔ No                               2/10/20

CLERK                                                        (BY) DEPUTY CLERK                                             DATE
CLERK OF COURT                                               s/S VanCamp                                                   7/30/2019

                  1) Upon initiation of action,               2) Upon filing of document adding copyright(s),      3) Upon termination of action,
                     mail copy to Register of Copyrights         mail copy to Register of Copyrights                   mail copy to Register of Copyrights
DISTRIBUTION:
                  4) In the event of an appeal, forward copy to Appellate Court                5) Case File Copy
          Case
           Case3:19-cv-01816-M
                3:19-cv-01816-B Document
                                 Document23
                                          1-1 Filed 02/11/20
                                                Filed 07/30/19 Page
                                                                Page21
                                                                     ofof
                                                                        3 1 PageID
                                                                             PageID113
                                                                                    8
                                   IPP International U.G. Declaration Exhibit A
                                     File Hashes for IP Address 47.187.2.177

ISP: Frontier Communications
Physical Location: Southlake, TX



Hit Date UTC           File Hash                                          Title
06/25/2019 18:11:48    4E3DBEDBDF6BE0E7E27236015263F89A42120F97           Cum For A Ride

06/16/2019 17:28:07    7F82BD81B5ABABB4B01B41EA0F35B8A93F8BC7C6           Summertime Sex

05/07/2019 11:46:40    483C0F08D39959A37DD3F4370563C9DAD44B8C11 Cindy Sauna Sex

03/05/2019 02:16:24    AF34A156405DEBF05141C890A2DDD4AB65745615 Hot Night Tiny Blonde

03/05/2019 01:51:04    50F2E1A6141A9F29B86C9F2631BF0826EF4DDF62           Best Fashion Model Girlfriends

03/01/2019 17:20:05    9813E1636AC496680E1120A32C18480590EFD2B0           Threeway Strip Poker

01/14/2019 17:03:05    DBADB5297A88111AD4820864B7EF1F21AA822354           One Romantic Evening of Hot Sex

12/14/2018 18:07:33    C72370F9777E4BC5700A0E96C2EDAB284AA8501F           Hot Fucking with Sexy Sybil and Jake

12/14/2018 17:31:46    0795957EB77B0C2ECD7C669292F5FD28BC3629CA           Four Way In 4K

11/13/2018 02:36:34    E0F5AE588A3EB396863483FB8FD6AF8B15C29723           Cum In For An Orgy


Total Statutory Claims Against Defendant: 10




                                                   EXHIBIT A
NTX54
           Case
            Case3:19-cv-01816-M
                 3:19-cv-01816-B Document
                                  Document23
                                           1-2 Filed 02/11/20
                                                 Filed 07/30/19 Page
                                                                 Page31
                                                                      ofof
                                                                         3 1 PageID
                                                                              PageID114
                                                                                     9

                                   Copyrights-In-Suit for IP Address 47.187.2.177

ISP: Frontier Communications
Location: Southlake, TX



                                  Registration       Date of First          Effective Date of   Most Recent Hit
Title                             Number             Publication            Registration        UTC
Cum For A Ride                    PA0002036145       10/21/2016             12/04/2016          06/25/2019

Summertime Sex                    PA0002128253       07/13/2018             07/17/2018          06/16/2019

Cindy Sauna Sex                   PA0002173483       05/04/2019             05/13/2019          05/07/2019

Hot Night Tiny Blonde             PA0002160863       03/03/2019             03/19/2019          03/05/2019

Best Fashion Model Girlfriends    PA0002160860       03/01/2019             03/19/2019          03/05/2019

Threeway Strip Poker              PA0002133715       07/27/2018             08/02/2018          03/01/2019

One Romantic Evening of Hot       PA0002154467       01/11/2019             01/24/2019          01/14/2019
Sex

Hot Fucking with Sexy Sybil and   PA0002144402       10/18/2018             11/27/2018          12/14/2018
Jake

Four Way In 4K                    PA0001995499       01/28/2016             02/18/2016          12/14/2018

Cum In For An Orgy                PA0002139295       08/11/2018             08/27/2018          11/13/2018


Total Malibu Media, LLC Copyrights Infringed: 10




                                                    EXHIBIT B
NTX54
